EXHIBIT ASSET PURCHASE AND SALE AGREEMENT AGREEMENT dated this 9th day of December, 2008, (hereinafter “Agreement”) by and between DAW, INC., d/b/a EATON APOTHECARY #2050 a Massachusetts corporation, with a notice address of 13 Water Street, Holliston, Massachusetts 01746, (“Seller") and MASSACHUSETTS CVS PHARMACY, L.L.C., a Massachusetts limited liability company, with an office at One CVS Drive, Woonsocket, Rhode Island 02895 (“Buyer"). WHEREAS, Seller is the operator of a retail drugstore located at 30 Main Street, Topsfield,
